Citation Nr: 0215616	
Decision Date: 11/04/02    Archive Date: 11/14/02	

DOCKET NO.  00-22 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for hiatal hernia.

(The issue of the veteran's entitlement to outpatient dental 
treatment at VA expense is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active honorable service from July 1975 to 
July 1979.  He was given a bad conduct discharge for service 
between April 1985 and February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
VARO in Fargo, North Dakota.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.  

2.  The veteran's discharge from his second period of service 
is considered to have been issued under dishonorable 
conditions.

3.  The competent evidence of record does not establish that 
the veteran has a psychiatric disorder, to include a bipolar 
disorder, which had its onset in active service, is related 
to any treatment of symptoms during active service, or a 
psychosis that became manifest to a compensable degree within 
a year post honorable service.

4.  Hiatal hernia was not present during the veteran's 
honorable active service and   hiatal hernia has not been 
shown by competent evidence to be related to the veteran's 
honorable active service.

5.  The veteran canceled a psychiatric examination scheduled 
for him by VA in September 2001.  



CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active service, and a psychosis may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The veteran does not have hiatal hernia which was 
incurred in or aggravated by active honorable service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed to the extent possible.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This law also eliminates the concept of a well-
grounded claim, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober,  14 Vet. App. 174 (2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  VA also issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45, 620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issues on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See VCAA.  Here, the veteran has received 
notice of the evidence and information needed to substantiate 
his claims.  In July 2001, the RO mailed to him a letter 
apprising him of the VCAA.  Also, a statement of the case was 
issued to him in November 2001.  

In addition, VA has made reasonable efforts in obtaining 
evidence necessary to substantiate the claims.  The service 
medical records have been associated with the claims folder, 
and pertinent medical reports have been obtained.  With the 
duty to assist letter sent to him in July 2001, he was asked 
to provide any current evidence he might have available.  
However, no reply to this request for evidence was received 
by the RO.  Further, the RO scheduled a special psychiatric 
examination for the veteran at its Fargo, North Dakota, 
Medical Center.  In an October 2001 communication to his U.S. 
Senator, the veteran reported that he had had "numerous 
exams," and now was being asked to come in for another one.  
He stated that "I do not drive."  He added that 
transportation and lodging would cost him $150.  He indicated 
that he could not afford this and stated that "all I want is 
an answer."

The undersigned notes that the veteran has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claims.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992);  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

In light of the above, a remand for obtaining additional 
medical evidence is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the VCAA and VA has stated that in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied, it would not be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran may always reopen 
his claim with evidence supportive of his assertions.  

Law and Regulations

In this case, the veteran seeks entitlement to service 
connection for a chronic acquired psychiatric disability, to 
include a bipolar disorder, and hiatal hernia.  The law and 
regulations generally provide that service connection may be 
established for injury or disease contracted in active 
service or for aggravation of a preexisting injury or disease 
during active service, see 38 U.S.C.A. §§ 1110, 1131; for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service, see 38 C.F.R. 
§ 3.303(d); and for a chronic disease, including a psychosis, 
if manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

To establish service connection, there generally must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection based on continuity of symptomatology may 
be established if the condition is observed during service or 
the applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to this 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Although a lay person is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Notwithstanding a claimant's 
showing of post service continuity of symptomatology and in-
service injury, competent medical evidence is required to 
make a medical diagnosis and relate the present diagnosis to 
service.  Id.  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is not applicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F3d 1361 (Fed. 
Cir. 2001).

Pursuant to applicable law and regulation, where a former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim is based was 
terminated by discharge or released under conditions other 
than dishonorable.  38 U.S.C.A. § 101 (2) (West Supp. 2002).  
A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits, unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release, or unless otherwise specifically 
provided.  Benefits are not payable where the former service 
member was discharged or released by reason of a discharge 
under other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a continuous 
period of at least 180 days.  However, this bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. 
§§ 501, 5303 (West Supp. 2002); 38 C.F.R. § 3.12 (2001).  

Factual Background and Analysis

The service medical records for the veteran's honorable 
active service in the late 1970's are without reference to 
hiatal hernia.  In his report of medical history made in 
conjunction with the separation examination in May 1979, he 
stated he was in good health and was not taking any 
medications.  With regard to his psychiatric status, the 
service medical records for the honorable period of active 
service are likewise negative except for the report of 
medical history made in conjunction with the separation 
examination in May 1979.  At that time, the veteran indicated 
that he either had had or was having frequent trouble 
sleeping, and depression or excessive worry.  Elaboration was 
not provided.  Again, as noted above he stated that he was in 
good health and was not taking any medications.  Clinical 
evaluation at that time revealed normal psychiatric status.  

During his service between 1985 and 1988, he had 444 days of 
unauthorized absence.  The records show that he was seen on 
one occasion during that period of service in April 1987 for 
depression.  Other service medical records during that time 
frame included the report of an upper gastrointestinal series 
and barium swallow resulting in impressions which included 
hiatal hernia.  The service medical records covering that 
second period of service do not show that the veteran was 
insane, or in any way mentally defective.  The veteran was 
discharged in 1988 with bad conduct due to "convicted by 
special court-martial."  With his discharge issued under 
dishonorable conditions, he is barred from entitlement to the 
benefits based on that period of service.  

The medical evidence of record shows that he was seen on 
occasions between 1996 and 1999 by VA for psychiatric 
treatment and evaluation.  The diagnoses included bipolar 
disorder and bipolar disorder by history.  No reference was 
made to hiatal hernia.  The treatment records covering the 
period between 1996 and 1999 do not establish that the 
veteran had a psychiatric disorder or hiatal hernia during 
his honorable active service, that any current psychiatric 
disorder or hiatal hernia is related to any symptoms of 
service, or that any current psychosis became manifest to a 
compensable degree within a year of post service.  The only 
evidence of record suggesting that a psychiatric disorder 
and/or hiatal hernia is service related are the veteran's own 
statements.  However, there is no evidence of record 
indicating that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnoses or medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Accordingly, the evidence preponderates 
against the claim of entitlement to service connection for a 
chronic acquired psychiatric disability and hiatal hernia.  
As previously noted, on separation examination in 1979, 
clinical evaluation reflected normal psychiatric status, and 
the record thereafter is silent with regard to a psychiatric 
disorder or hiatal hernia for a number of years thereafter.  
The United States Court of Appeals for the Federal Circuit 
has confirmed that "a veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F3d 1351, 1353 (Fed. Cir. 2000).  See 
D'Amico v. West, 209 F3d 1322, 1326 (Fed. Cir. 2000).  That 
has not been done in the case before the Board with regard to 
either issue.

						(continued on next page)





ORDER

Service connection for a chronic acquired psychiatric 
disability, to include a bipolar disorder, is denied.

Service connection for a hiatal hernia is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

